DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 6, 9, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima (JP 2014-082377 A).
Regarding claim 1, Kojima teaches an organic light-emitting device having a perovskite layer ([0021], [0034]; the hole transport layer and electron transport layer are perovskite layers) having a thickness of 2-500 nm ([0051]-[0052]). In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05. Therefore it would have been obvious to a person having ordinary skill in the art to modify the teachings of Kojima such that the thickness of the perovskite layer is 50 nm or more.
Regarding claim 3, Kojima teaches a light-emitting layer ([0018]-[0019]).
Regarding claim 4, Kojima teaches having at least two perovskite layers and having a structure wherein the light-emitting layer is sandwiched between the two perovskite layers (Fig. 1, [0018], 3, 4, 5).
Regarding claim 6, Kojima teaches wherein the perovskite layer contains a perovskite compound represented by the formula (4) ([0031], [0048]; see Spec at [0028]).
Regarding claim 9, Kojima teaches wherein the organic light-emitting device is an organic electroluminescent device ([0001]).
Regarding claim 10, Kojima teaches an anode and a cathode, a light-emitting layer arranged between the anode and the cathode, a first perovskite layer arranged between the anode and the light-emitting layer, and a second perovskite layer arranged between the cathode and the light-emitting layer, wherein the first perovskite layer and the second perovskite layer are perovskite layers (Fig. 1, [0018], 2, 3, 4, 5, 8, [0021], [0034]). Kojima teaches wherein the thickness of each perovskite layer is 50 nm or more ([0051]-[0052]). In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05. Therefore it would have been obvious to a person having ordinary skill in the art to modify the teachings of Kojima such that the thickness of the perovskite layer is 100 nm or more.
Regarding claim 11, Kojima teaches a hole injection layer arranged between the anode and the first perovskite layer and an electron injection layer arranged between the cathode and the second perovskite layer ([0053]-[0055]).
Regarding claim 12, Kojima teaches wherein the thickness of the perovskite layer is 2-500 nm ([0051]-[0052]). In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05. Therefore it would have been obvious to a person having ordinary skill in the art to modify the teachings of Kojima such that the thickness of the perovskite layer is 250 nm or more.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kojima (JP 2014-082377 A) in view of Dong (CN 104795505 A).
Regarding claim 2, Kojima does not explicitly teach wherein the carrier mobility of the perovskite layer is 10-2 to 103 cm2/V*s. 
Dong teaches wherein an organic-inorganic hybrid perovskite layer used as an electron transport layer or hole transport layer has a carrier mobility of 8 cm2/V*s ([0030]). In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05.
Therefore it would have been obvious to a person having ordinary skill in the art to combine the teachings of Dong with Kojima such that the carrier mobility of the perovskite layer is 10-2 to 103 cm2/V*s for the purpose of providing an OLED with increased efficiency by using an organic-inorganic hybrid perovskite layer (Dong, [0041]; Kojima, [0021], [0034]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kojima (JP 2014-082377 A) in view of Ma (U.S. PGPub 2019/0058135).
Regarding claim 5, Kojima does not explicitly teach wherein the perovskite layer does not have a maximum absorption wavelength in an emission wavelength range of the light-emitting layer. Kojima teaches wherein the light-emitting layer emits green light ([0081]).
Ma teaches wherein perovskite films used as a charge transport layer ([0050], [0056]) are transparent in the visible region ([0063]; the layer doesn’t have a maximum absorption wavelength in this region).
Therefore it would have been obvious to a person having ordinary skill in the art to combine the teachings of Ma with Kojima such that the perovskite layer does not have a maximum absorption wavelength in an emission wavelength of the light emitting layer for the purpose of not affecting the light extraction of emission in the visible region ([0063]).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima (JP 2014-082377 A) in view of Liu (Liu, M., Johnston, M. & Snaith, H. Efficient planar heterojunction perovskite solar cells by vapour deposition. Nature 501, 395–398 (2013). https://doi.org/10.1038/nature12509).
Regarding claim 7, Kojima does not explicitly teach wherein the perovskite layer is a vapor-deposited film.
Liu teaches wherein a hybrid organic-inorganic perovkite layer is formed by co-evaporation (Fig. 1(a)).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Liu with Kojima such that the perovskite layer is formed by vapor deposition for the purpose of forming the hybrid organic-inorganic perovskite layer with improved uniformity (Liu, p. 396-397, Fig. 2; Kojima, [0021], [0034]).
Regarding claim 8, Kojima teaches wherein the thickness of the perovskite layer is 2-500 nm ([0051]-[0052]). In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05. Therefore it would have been obvious to a person having ordinary skill in the art to modify the teachings of Kojima such that the thickness of the perovskite layer is 100 nm or more.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kojima (JP 2014-082377 A) in view of Liao (U.S. PGPub 2003/0152801).
Regarding claim 13, Kojima teaches wherein the device has an anode, cathode, and light emitting layer arranged between the anode and cathode (Fig. 1, [0018], 2, 4, 8) and wherein the perovskite layer is formed between the cathode and the light-emitting layer (Fig. 1, [0018], 3, [0021]) but does not explicitly teach having a layer containing Cs between the cathode and the perovskite layer. Kojima teaches wherein the perovkite layer is an electron transport layer ([0021]).

Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Liao with Kojima such that the device comprises a layer containing Cs between the cathode and the perovskite layer for the purpose of improving adhesion to the cathode ([0028]-[0032]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALIA SABUR/Primary Examiner, Art Unit 2812